DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendments to the specification, as well as those to the title and drawings, are approved for entry. 

Status of the Claims
Claim 1 has been canceled. Claims 105-123 are newly added and pending. Any objection or rejection not express repeated has been withdrawn.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


Claims 105-123 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 2013/0303481) and Robak et al (Clin. Ther., 2009) in view of Marcus (US 2012/0196828).
Marcus ‘481 teaches the administration of desulfated heparin, ODSH, for the treatment of acute myeloid leukemia (AML). ODSH is a substantially desulfated at the 2-O, 3-O positions, which is at least 85% desulfated and having a molecular weight of about 11.7 kDa. See paragraphs [0008]-[0011], [0018], and [0116]-[0118]. The reference teaches the administration of the ODSH may be conducted subcutaneously or intravenously by continuous infusion or as a bolus. The reference further suggests preferred dosages. See paragraphs [0019]-[0021].
The reference further discusses standard treatments for AML. The reference suggests the administration of ODSH in combination with a chemotherapy regimen to treat AML. See paragraph [0056]. The reference exemplifies such treatment in Example 4. In this treatment, ODSH is administered intravenously as a bolus of 4 mg/kg on day 1, followed by continuous infusion of 0.25 mg/kg/hr on days 1-7. 
The reference is silent regarding the administration of a hypomethylating agent, such as azacitidine or enhancing the effectiveness of the hypomethylating agent. 
As noted by Marcus ‘481 at [0056], Robak reviews therapies for AML. The treatments suggested by Robak include hypomethylating agents, such as azacitidine. The reference teaches administration of dosages including 75 mg/m2 for a 7-day cycle. See Table IV and pp 2358-9. 
Marcus ‘828 teaches that the administration of a heparin that is desulfated at the 2-O, 3-O positions, such as ODSH, sensitizes tumor cells to treatment with a chemotherapeutic agent. The reference suggests the combination of ODSH with a chemotherapeutic agent for the treatment of hematological malignancies, such as leukemia. See abstract. 

It would be further obvious to carry out this modified method by the use of known azacitidine dosages with a reasonable expectation of success. In the absence of unexpected results it would be within the scope of the artisan to optimize the dosage protocol through routine experimentation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 105-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 8,734,804 in view of Marcus (US 2013/0303481) and Robak et al (Clin. Ther., 2009). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 20 is drawn to a method of treating AML by the administration of a heparin substantially desulfated at the 2-O, 3-O positions in combination with a treatment regimen having a myelosuppressive side effect. The reference claim is silent regarding the use of the particularly recited treatment protocol. 
Marcus and Robak teach as set forth above.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the reference method based on the teachings of Marcus and Robak discussed above and arrive at the instant invention. 

Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  













Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 6:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623